


115 HR 5672 IH: Permanently Amending Tax Cuts for our Heroes Act of 2018
U.S. House of Representatives
2018-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5672
IN THE HOUSE OF REPRESENTATIVES

May 1, 2018
Mr. Norman introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to make certain temporary provisions permanent for members of the Armed Forces of the United States.
 
 
1.Short titleThis Act may be cited as the Permanently Amending Tax Cuts for our Heroes Act of 2018 or the PATCH Act.  2.Individual rates (a)In generalSection 1(j) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(7)Modifications permanent for members of Armed ForcesIn the case of an individual who is a member of the Armed Forces of the United States at the end of the taxable year, paragraph (1) shall be applied without regard to the phrase , and before January 1, 2026..  (b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97. 
3.Standard deduction 
(a)In generalSection 63(c)(7) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (C)Rules permanent for members of Armed ForcesIn the case of an individual who is a member of the Armed Forces of the United States at the end of the taxable year, this paragraph shall be applied without regard to the phrase , and before January 1, 2026 in the matter preceding subparagraph (A).. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97.  4.Child tax credit (a)In generalSection 24(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(8)Rules permanent for members of Armed ForcesIn the case of an individual who is a member of the Armed Forces of the United States at the end of the taxable year, paragraph (1) shall be applied without regard to the phrase , and before January 1, 2026..  (b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97. 
5.Charitable contributions 
(a)In generalSection 170(b)(1)(G) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:  (iv)Increase permanent for member of Armed ForcesIn the case of an individual who is a member of the Armed Forces of the United States at the end of the taxable year, this subparagraph shall be applied without regard to the phrase , and before January 1, 2026 in clause (i).. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of Public Law 115–97.   